Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below. 
Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a) – (d) of Application No. 2019-026603, filed in Japan, on February 18th, 2019. 
Claim Objections
Claim 2 is objected to because of the following informalities: “the second conversion processing section convers the image data”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “configured to convert image data to conversion processing section”. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 8, 13, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (Patent Pub. No. 7,133,556 B1), and further in view of Maier (Patent Pub. No. 6,125,208).
Regarding claim 1, Matsushita teaches an information processing system comprising: an image reading device configured to read a document to generate target image data (1, 2, ST31, Col. 6 lines 4 – 15; Matsushita teaches a character recognition device which reads text images input to an image scanner); and an information processing device configured to process the target image data (12, 15, Col. 5, lines 29 – 40; Matsushita teaches a character recognition program with processing instructions for implementing text recognition), wherein the information processing device includes: a first conversion processing section configured to convert image data to character code data (12a, ST3, ST4, Col. 8, lines 1 – 5, 20 – 25; Matsushita teaches a first recognition program which translates text images into recognition data which includes character code data); a second conversion processing section configured to convert image data to character code data (15a, ST3, ST4Col. 8, lines 1 – 5, lines 25 – 30, Matsushita teaches a second recognition program which translates text images into recognition data which includes character code data).
Matsushita does not teach selecting one of the recording programs to output the final translation result. 
Maier is also in the field of text recognition and similarly teaches a device which utilizes two recognition units. Maier teaches the method which includes a selection section configured to select (Col. 2, lines 15 – 20, Maier teaches a selection module which selects recognition results from either the first or second recognition unit).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention by Matsushita by incorporation the selection process as taught by Maier, to make the invention that uses separate recognition units to convert image data (Matsushita) and then selects result data from either the first or second recognition unit (Maier); thus, one of ordinary skill in the art would be motivated to combine the references as this would improve reliability by deriving benefit from several recognition units (Maier, Col. 1, lines 60 – 67). 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 6, Matsushita in view of Maier teaches the text recognition system which selectively uses results from one of two recognition units. Matsushita further teaches the system, wherein at least one of the first conversion processing section and the second conversion processing section selected by the selection section further includes a region designation section configured to designate a region of the target image data to be subjected to conversion to a character code (11, ST1 – ST4, ST31, Matsushita teaches use of an input file which designates region to be recognized and the selected character areas are sliced from the text images). 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 7, Matsushita in view of Maier teaches the text recognition system which selectively uses results from one of two recognition units. Maier further teaches the system, wherein the image reading device specifies conversion of the target image data to character code data by the first (Col. 2, lines 15 – 23, Matsushita teaches selecting recognition result from one of the two recognition units).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 8, Matsushita in view of Maier teaches the text recognition system which selectively uses results from one of two recognition units. Maier further teaches the system, wherein the image reading device displays matching rate information indicating a matching rate of matching between a past result of conversion by the first conversion processing section and a past result of conversion by the second conversion processing section (Col. 8, lines 40 – 60, Maier shows example output in Table 3 which indicates respective conversion rates for both recognition units).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 13, Matsushita teaches an information processing device comprising: a first conversion processing section configured to convert image data to character code data (12a, ST3, ST4, Col. 8, lines 1 – 5, 20 – 25; Matsushita teaches a first recognition program which translates text images into recognition data including character code data); a second conversion processing section configured to convert image data to character code data (15a, ST3, ST4Col. 8, lines 1 – 5, lines 25 – 30, Matsushita teaches a second recognition program which translates text images into recognition data including character code data); and a communication section configured to receive target image data (3, 3a, 20, 20a, Col. 5, lines 55 – 65, Matsushita teaches an output device which communicates recognition results to a display screen). 
Matsushita teaches an extraction unit which selects conversion using one of the defined recognition programs. 
Maier is also in the field of text recognition and similarly teaches a device which utilizes two recognition units. Maier teaches the device which includes a selection section configured to select conversion of the target image data to character code data by the first conversion processing section or the second conversion processing section (Col. 2, lines 15 – 20, Maier teaches a selection module which selects recognition results from either the first or second recognition unit).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention by Matsushita by incorporation the selection process as taught by Maier, to make the invention that uses separate recognition units to convert image data (Matsushita) and then selects result data from either the first or second recognition unit (Maier); thus, one of ordinary skill in the art would be motivated to combine the references as this would improve reliability by deriving benefit from several recognition units (Maier, Col. 1, lines 60 – 67). 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 15, Matsushita in view of Maier teaches the text recognition device which selectively uses results from one of two recognition units. Matsushita further teaches the device wherein, the communication section receives the target image data form a transmission source (3, 20, Col. 5, lines 55 – 65, Matsushita teaches that display terminal receives outputted results from an output program), and the selection section selects conversion of the target image data to character code data by the first conversion processing section or the second conversion processing section based on specification from the transmission source (Col. 10, lines 1 – 17, Matsushita teaches that recognition data by either of the recognition programs is communicated via the output terminal). 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (Patent Pub. No. 7,133,556 B1) in view of Maier (Patent Pub. No. 6,125,208), and further in view of Erol (US Pub. No. 2009/0100050 A1).
Regarding claim 5, Matsushita in view of Maier teaches the text recognition system which selectively uses results from one of two recognition units. 
Matsushita in view of Maier does not teach the method of successively selecting recognition units based on result data. 
	Erol is also in the field of image recognition and discloses an additional method for using separate recognition units. Erol teaches a system, wherein after the selection section selects the first conversion processing section, the selection section determines whether or not the second conversion processing section is to convert the target image data to second character code data based on a recognition rate in conversion of the target image data to first character code data by the first conversion processing section (402, 410, para. [0094] [0106], Erol teaches selection of a first recognition unit and dependent on outputted results, the image query is passed to another recognition unit).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsushita in view of Maier by incorporation the iterative selection process as taught by Erol, to make the invention that uses separate recognition units to convert image data (Matsushita/Maier) and selects additional recognition units if outputted results are not sufficient; thus, one of ordinary skill in the art would be motivated to combine the references as this would increase fidelity and minimize cost (Erol, [0101]).
	
Regarding claim 14, Matsushita in view of Maier teaches the text recognition device which selectively uses results from one of two recognition units. 
Matsushita in view of Maier does not teach the method of successively selecting recognition units based on result data. 
	Erol is also in the field of image recognition and discloses an additional method for using separate recognition units. Erol teaches a device, wherein after the selection section selects the first conversion processing section, the selection section determines whether or not the second conversion processing section is to convert the target image data to second character code data based on a recognition rate in conversion of the target image data to first character code data by the first conversion processing section (402, 410, para. [0094] [0106], Erol teaches selection of a first recognition unit and dependent on outputted results, the image query is passed to another recognition unit).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsushita in view of Maier by incorporation the iterative selection process as taught by Erol, to make the invention that uses separate recognition units to convert image data (Matsushita/Maier) and selects additional recognition units if outputted results are not sufficient; thus, one of ordinary skill in the art would be motivated to combine the references as this would increase fidelity and minimize cost (Erol, [0101]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Pertinent Prior Art
The prior art made of record is not relied upon but is considered pertinent to the applicant’s disclosure. 
Cudak et al. (US Pub. No. 2017/0366744 A1) teaches an apparatus which includes a recognition module that converts images to character code data. 
Kubota et al. (US Pub. No. 2013/0308862 A1) teaches an image recognition apparatus that includes a selecting unit to accept only certain text regions. 
Fujise et al. (Patent Pub. No. 6,826,625 B1) teaches a communication system having a network capable of converting data in a first format into data in a second format to perform communication. 

Allowable Subject Matter
Claims 3, 4, 9, 10, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the examiner finds after searching that none of the prior arts, either alone or in combinations, teach within the claim language the method of charging a usage rate for a second conversion process. 
Regarding claim 4, the examiner finds after searching that none of the prior arts, either alone or in combinations, teach within the claim language the method of charging a usage fee independent of usage amount. 
Regarding claim 9, 
Regarding claim 10, the examiner finds after searching that none of the prior arts, either alone or in combinations, teach within the claim language the system which uses a primary conversion system which has a higher recognition rate. 
Regarding claim 11, the examiner finds after searching that none of the prior arts, either alone or in combinations, teach within the claim language the system that uses a primary conversion processing section that charges usage fee. 
Regarding claim 12, the examiner finds after searching that none of the prior arts, either alone or in combinations, teach within the claim language the primary conversion processing section that feeds into a first and second conversion processing section that charges a fixed usage fee. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        
/ONEAL R MISTRY/Primary Examiner, Art Unit 2664